Exhibit 10.5

 

STOCK YARDS BANK AND TRUST COMPANY

EXECUTIVE NONQUALIFIED DEFERRED COMPENSATION PLAN (the "Plan")

 

EMPLOYER CONTRIBUTION AGREEMENT

 

The following Participant is hereby made eligible for Employer Credits to the
Plan, on the terms set forth herein:

 

Name: Sam Smith

 

Date Employer Credits shall be determined and deemed credited:

 

As soon as practicable after December 31, 2006 with respect to 2006 Employer
Credits, and as soon as practicable after the end of each future calendar year
while the Participant is an Active Participant, with respect to each such future
year.



Annual amount or formula for Employer Credits:

 

1.       SOSP Transfer Credit.       $60,000, as if credited on December 31,
2006, plus

   

2.       Restoration Credit.       For 2006, provided that the Participant
remains employed until December 31, 2006, an amount equal to 8% of all
Participant's total compensation as defined in the Employer's 401(k) and
Employee Stock Ownership Plan and Trust (the "KSOP") for 2006, without regard to
the base salary or the Code Section 401(a)(17) limits thereon, less the
compensation actually taken into account for purposes of the KSOP with such
limits applied.

     

For 2007 and future years, provided that the Participant remains employed until
December 31, a contribution to make up for the lost opportunity for employer
contributions on some portions of pay and dependent on the Employee's actual
combined plan deferrals. This amount will be either A or B below:

     

A.

If that the Participant has, as of January 1 of the year for which a
contribution is being calculated, elected to defer as between the KSOP and the
Nonqualified Plan (and without regard to any later-in-the-year changes in the
KSOP deferral elections), a dollar amount that is at least equal to "A"
multiplied by "C", then the Nonqualfied Employer Credit for the year shall be an
amount equal to

   

[(A + B) x C] - D

       

Where,

         

"A" means the maximum percentage of pay that the Employer makes as a matching
contribution to the KSOP in the year for which the contribution is being
calculated.

         

"B" means the percentage of pay that is used to determine the Employer's ESOP
Contribution to the KSOP in the year for which the contribution is being
calculated.

         

"C" means the Participant's total compensation as defined in the KSOP, without
regard to the base salary or the Code Section 401(a)(17) limit thereon; provided
however, that, in no event shall such compensation considered for this Plan
exceed 200% of the Participant's base salary for the year for which the
contribution is allocated..



       

"D" means the total contribution that would be allocable by the Employer to the
Participant in the KSOP for the year for which the contribution is being
calculated, assuming (whether or not it is the case) that the Participant is
allocated the maximum matching contribution allowed pursuant to the terms of the
KSOP.

       

B.

If the Participant's January 1 combined deferral elections from both the KSOP
and the Nonqualified Plan do not at least equal "A" x "C" (a total deferral at
or above the level of the total percentage that could be matched), then the
Employer Credit shall be an amount equal to the difference between "C" and the
pay considered under the KSOP for the year, multiplied by "B," plus that same
pay difference, multiplied by "A," but this latter amount shall never be higher
than the total dollars deferred into the Nonqualified Plan for the year.

 

Vesting schedule for Employer Credits

:  

The vesting schedule for the SOSP and Restoration Credits and earnings or losses
thereon shall be the same as such schedule in the KSOP, as applied to the
Participant.

     

Provided, however, that, if

 

(i)

a Change in Control (as defined in Section 10.2 of the Plan) occurs while the
Participant is still employed by the Employer, then the Participant shall become
100% vested; or

 

(ii)

a Total Disability occurs while Participant is still employed by the Employer,
then the Participant shall become 100% vested. For purposes of this clause,
"Total Disability" of any Employee will mean that the Employee is unable,
because of bodily injuries sustained or disease originating after becoming a
Member of the Plan to perform any and every duty of the Employer's regular
occupation. However, after a period of such Total Disability has continued for
60 months, the Employee will be deemed to be totally disabled only if unable,
because of such bodily injury or sickness, to perform any and every duty of any
occupation for which the Employee is reasonably fitted by education, training or
experience. The total and irrecoverable loss of the sight of both eyes, or the
use of both hands or both feet or of one hand and one foot, will be considered
Total Disability; or

 

(iii)

Cause exists at Termination of Employment in accordance with Section 7 of the
Plan, then the Participant shall be zero % vested and shall forfeit all Employer
Credits and earnings and losses thereon; or

 

(iv)

the Plan is terminated while Participant is still employed by the Employer, then
the Participant shall be 100% vested.

 

This Employer Contribution Agreement is effective as of the date approved below
by the Committee:

     

By: /s/ David P. Heintzman                      

     

Name: David P. Heintzman
a member of the Committee

     

Date: October 20, 2006

     

Acknowledgement And Agreement Of Participant

:      

By signing below, the Participant agrees that the special $60,000 SOSP Transfer
Credit set out above is in full satisfaction of and terminates in full the
Senior Officer Security Plan benefits to which the Participant was previously
entitled, including the split dollar agreement related to the insurance under
that plan.

         

/s/ Phillip S. Smith                        

 

Participant Signature

     

Date: October 19, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------